PER CURIAM:
Michael L. Lee appeals the district court’s order dismissing his civil action alleging employment discrimination, in violation of the West Virginia Human Rights Act, W. Va.Code § 5-11-1, et seq., and Title VII of the Civil Rights Act of 1964. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Lee v. Pittsburgh Plate Glass, d/b/a PPG, Inc., No. CA-04-4-5 (N.D.W.Va. May 25, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED